                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

    LISA A. SCHEFFERT,

                 Plaintiff,                                     No. C18-1031-LTS

    vs.
                                                      MEMORANDUM OPINION AND
    ANDREW M. SAUL, Commissioner of                     ORDER ON REPORT AND
    Social Security,                                     RECOMMENDATION

                 Defendant.


                                    I.     INTRODUCTION
          This case is before me on a Report and Recommendation (R&R) by the Honorable
Mark A. Roberts, United States Magistrate Judge. See Doc. No. 17. Judge Roberts
recommends that I affirm the decision by the Commissioner of Social Security (the
Commissioner) denying Lisa A. Scheffert’s 1 application for disability insurance benefits
                                                 0F




(DIB) under Title II of the Social Security Act (the Act), 42 U.S.C. § 401 et seq.
Scheffert has filed timely objections (Doc. No. 18) and the Commissioner has filed a
response (Doc. No 21).


                              II.    APPLICABLE STANDARDS
A.        Judicial Review of the Commissioner’s Decision
          The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as
to any fact, if supported by substantial evidence, shall be conclusive . . .”). “Substantial

1
  As noted in the complaint, the claimant is referred to as Lisa Stotts throughout the administrative
record. See Doc. No. 3 at 1, n.1. Because she filed her complaint under the name Lisa Scheffert,
I will refer to her by that name.
evidence is less than a preponderance, but enough that a reasonable mind might accept
as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir.
2003). The Eighth Circuit explains the standard as “something less than the weight of
the evidence and [that] allows for the possibility of drawing two inconsistent conclusions,
thus it embodies a zone of choice within which the [Commissioner] may decide to grant
or deny benefits without being subject to reversal on appeal.” Culbertson v. Shalala, 30
F.3d 934, 939 (8th Cir. 1994).
       In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence that supports the Commissioner’s decision and evidence that detracts from
it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court must “search the
record for evidence contradicting the [Commissioner’s] decision and give that evidence
appropriate weight when determining whether the overall evidence in support is
substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
       In evaluating the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)), or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22 F.3d 186, 188
(8th Cir. 1994)). Instead, if, after reviewing the evidence, the court finds it “possible to
draw two inconsistent positions from the evidence and one of those positions represents
the Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even in cases where the court “might have weighed the evidence
differently.” Culbertson, 30 F.3d at 939 (quoting Browning v. Sullivan, 958 F.2d 817,
                                             2
822 (8th Cir. 1992)). The court may not reverse the Commissioner’s decision “merely
because substantial evidence would have supported an opposite decision.” Baker v.
Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see Goff v. Barnhart, 421 F.3d 785, 789
(8th Cir. 2005) (“[A]n administrative decision is not subject to reversal simply because
some evidence may support the opposite conclusion.”).


B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573-74 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:

                                             3
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                      III.    THE R&R
       Scheffert alleges disability beginning on July 30, 2015, due to neurocardiogenic
syncope. 2 Doc. No. 17 at 1-2 (citing AR 148, 180). Her application was denied initially
         1F




and on reconsideration. Id. (citing AR 81-84, 86-89). An administrative hearing was
held on September 27, 2017. Id. (citing AR 29-58). Scheffert and a vocational expert
(VE) testified.
       On November 28, 2017, the ALJ issued a written opinion finding Scheffert not
disabled since July 30, 2015. Id. (citing AR 11-22). The ALJ concluded Scheffert had
severe impairments of neurocardiogenic syncope, right knee degenerative joint disease,
obesity, gastritis, fructose malabsorption and generalized anxiety disorder. Id. (citing
AR 14). The ALJ found none of her impairments (singly or in combination) met or
medically equaled the severity of a listed impairment. Id. (citing AR 14). The ALJ
determined Scheffert had the following residual functional capacity (RFC) to perform
light work with the following restrictions:
       [S]he can push and pull as much as she can lift and carry; never climb
       ladders, ropes, or scaffolds; occasional exposure to extreme heat, extreme
       cold, and humidity; must avoid hazards such as unprotected heights and
       dangerous machinery; no operation of a motor vehicle to carry out job
       duties; limited to indoor work with ready access to a restroom; simple,

2
 As Judge Roberts noted, neurocardiogenic syncope “occurs when you faint because your body
overreacts to certain triggers, such as the sight of blood or extreme emotional distress. It may
also be called [vasovagal syncope.]” Doc. No. 17 at 2, n.4 (quoting Mayo Clinic, Vasovagal
syncope,         https://www.mayoclinic.org/diseases-conditions/vasovagal-syncope/symptoms-
causes/syc-20350527).

                                               4
      routine tasks; occasional contact with supervisors, coworkers, and the
      public.

Id. at 6 (citing AR 16). The ALJ further found Scheffert was unable to perform her past
relevant work, but that other jobs exist in the national economy that she can perform
including marker, photocopy operator and page. Id. (citing AR 20-21). The ALJ
therefore concluded Scheffert was not disabled. This became the final decision of the
Commissioner when the Appeals Council denied Scheffert’s request for review on May
29, 2018. Id. at 2 (citing AR 1-5).
      Scheffert argues the ALJ erred by failing to (a) fully and fairly develop the record
related to her physical limitations and did not provide good reasons for discounting her
credibility and (b) provide sufficient reasons for the weight assigned to the opinion of
Laura Hoffman, LMHC. She also argues remand is necessary because the ALJ was not
constitutionally appointed.
      With regard to development of the record and the ALJ’s credibility determination,
Judge Roberts summarized the relevant standards and noted that Scheffert’s arguments
fell into the following categories: sufficiency of the evidence, how the ALJ weighed and
discussed work-related restrictions, trigger factors and jobs in the national economy and
the Polaski factors. Regarding the sufficiency of the evidence, Judge Roberts first
addressed Scheffert’s argument that her treatment for syncopal episodes dates back prior
to May 2015 and is contrary to the ALJ’s observation that her May 2015 visit to the
University of Wisconsin Health represented the first time she had sought treatment for
that impairment. Doc. No. 17 at 10 (citing AR 18). Judge Roberts agreed with Scheffert
that the record shows she had sought treatment prior to May 2015. However, he found
this was harmless error because the ALJ did not rely on any treatment history prior to
May 2015 to support his decision and Scheffert does not allege disability beginning until
July 30, 2015. Id.
      Next, Judge Roberts addressed Scheffert’s argument that substantial evidence in
the record does not support the ALJ’s finding that Scheffert had infrequent trips to the
                                           5
doctor and significant gaps in her treatment history. Id. Judge Roberts noted that
between her alleged onset date of July 30, 2015, and the date of the hearing - September
7, 2017 – Scheffert sought treatment a total of 11 times. Id. at 11. He also noted that
the frequency of these visits was determined by Scheffert’s cardiac team. With regard to
the substance of those visits, Judge Roberts pointed out the ALJ found “some
discrepancies in information reported by the claimant to various treating sources when
addressing symptom levels, effectiveness of treatment, and capabilities of functioning.”
AR 19. Scheffert argues the ALJ did not explain what those discrepancies were or
provide any citations to the record. Doc. No. 17 at 11. Judge Roberts noted that this
statement by the ALJ was preceded by a reference to an earlier part of his decision in
which the ALJ did cite to specific parts of the administrative record. Id. at 12. He
concluded this was an “arguable deficiency in opinion-writing technique” that “had no
bearing on the outcome of [the] case and does not require remand.” Id. (quoting Buckner
v. Astrue, 646 F.3d 549, 560 (8th Cir. 2011) (internal quotation omitted)).
      Judge Roberts then reviewed Scheffert’s treatment notes for her neurocardiogenic
syncope and found they supported the ALJ’s decision. Id. at 12-14.            These notes
indicated Scheffert’s episodes of syncope decreased after she underwent a tilt table test
in May 2015 and was prescribed medication.         Id.   Her cardiologist prescribed an
additional medication in December 2015 after Scheffert continued experiencing
symptoms. Id. at 12-13 (citing AR 613). She reported that this medication decreased
the number of episodes. Id. at 13 (citing AR 661). Judge Roberts observed that Scheffert
made inconsistent statements to different providers regarding triggers to her syncopal
episodes. Id. (citing AR 610, 661). Scheffert attended regular medication management
appointments over the next 11 months during which adjustments and changes were made
to her medications. In January 2017, Scheffert told her cardiologist her symptoms were
better, denied any episodes and identified triggers to her symptoms that she had been
avoiding. In April 2017, she reported an increase in her vasovagal episodes to her
therapist. Id. at 14 (citing AR 859). In July 2017, she reported occasional symptoms,
                                           6
including a racing heart about once per month, but that she had not taken extra medication
as instructed for this symptom. Id. The provider managing her medication concluded
her neurocardiogenic syncope was “adequately controlled on current medical therapy.”
Id. (citing AR 592). Judge Roberts concluded the record supported the ALJ’s finding
that Scheffert reported a varying degree of symptoms during the relevant time period and
that medication was effective in controlling her symptoms. Id.
       Judge Roberts then addressed some of the discrepancies Scheffert takes issue with,
such as her alleged difficulty identifying triggers for her syncopal episodes and the
frequency of her dizzy spells.     In reviewing the records, Judge Roberts noted that
Scheffert claimed there were no known triggers as to what caused her episodes such that
she had to leave work or stay home. Id. at 14-15 (citing AR 193). However, she testified
that she now has a “good handle” on when an episode is going to start such that she feels
comfortable driving her child to school every day. Id. at 15 (citing AR 44). Second,
while Scheffert claimed that computer and TV screens triggered her episodes, she
reported she watches TV on a daily basis and testified she uses her computer for games.
Id. (citing AR 35, 49, 194). She also testified that she gets dizzy spells two to four times
a day that can last up to 20 minutes if she can lie down and let them pass. However, she
also testified that she needs to sit to recover from dizzy spells. Id. (citing AR 35, 42).
       Judge Roberts found the medical evidence documented occasional dizziness
symptoms and Scheffert apparently did not seek treatment for the alleged increase in
dizzy spells because no new evidence was added to the record at the beginning of the
hearing. Id. The ALJ had explained that while Scheffert continued to complain of
lightheadedness, there was no actual syncope documented and treatment improved her
symptoms.     Judge Roberts found the ALJ’s conclusion that Scheffert’s statements
“concerning the intensity, persistence and limiting effects of these symptoms are not
entirely consistent with the medical evidence and other evidence in the record” was
supported by substantial evidence on the record as a whole. Id. at 15-16 (citing AR 17).


                                             7
      Next, Judge Roberts addressed Scheffert’s argument that her earnings history was
inappropriately used to discredit her subjective allegations. The ALJ stated her earnings
history raised “some questions as to whether the current unemployment is truly the result
of medical problems, as she reportedly experienced presyncopal episodes for several
years while working.” AR 19. The ALJ also remarked that Scheffert’s ability to work
full time while allegedly experiencing so many near-syncopal episodes per week called
into question her current reasons for applying for disability when her episodes are better
controlled. Judge Roberts concluded the ALJ’s reasons were supported by substantial
evidence and the ALJ appropriately used Scheffert’s prior work as evidence against her
credibility. See Doc. No. 17 at 16 (citing Goff v. Barnhart, 421 F.3d 785, 792-93 (8th
Cir. 2005)).
      Judge Roberts next addressed Scheffert’s arguments as to how the ALJ weighed
and discussed work-related restrictions. Scheffert argued the ALJ inappropriately found
that the lack of work restrictions in her medical records was a good reason to conclude
she did not have any work restrictions. Id. at 17 (citing Doc. No. 13 at 6). She also
argued that reliance on the state agency medical consultants’ opinions was misplaced
because she continued receiving treatment after they issued their opinions. She claims
that her cardiologist’s January 18, 2017, note that she should “avoid triggering factors”
should be considered a “work restriction-like” opinion and contends the ALJ did not
consider this treatment note.
      Judge Roberts explained that there was no indication in the treatment notes that
Scheffert’s cardiologist understood what triggered her episodes in January 2017 – or even
if those triggers could be related to work. Scheffert was inconsistent in identifying and
reporting triggers and no triggers are mentioned in the January 2017 treatment note with
her cardiologist. Thus, Judge Roberts concluded that the cardiologist had not provided
any work-related restrictions. He further observed that the nurse practitioner Scheffert
saw for medication management also did not mention any limitations and encouraged
Scheffert to engage in physical activity. Id. at 18 (citing AR 592, 600, 603, 606, 609,
                                            8
613).     The ALJ accounted for Scheffert’s credible triggers (heat and humidity) by
including a limitation in the RFC of indoor work with only occasional exposure to
extreme heat, extreme cold and humidity. Id. (citing AR 16).
         Judge Roberts then considered whether the ALJ was required to attempt to obtain
treating provider opinions as to work-related limitations before relying on the opinions
of the state agency consultants under Bowman v. Barnhart, 310 F.3d 1080 (8th Cir.
2002).     He agreed with the Commissioner that Bowman requires re-contacting a
claimant’s treating physician for additional evidence and clarification only when the
physician’s notes are cursory or merely list the claimant’s impairments and medications.
Id. (citing Doc. No. 14 at 13). He explained that the relevant treatment notes are very
detailed with each examination covering multiple pages. Id. He concluded the record
contained sufficient medical evidence to support the ALJ’s decision. After discussing
this evidence, including the opinions of the state agency consultants and treatment notes,
in addition to other evidence, Judge Roberts concluded the ALJ did not make
inappropriate medical inferences. See id. at 19-22. He found the record was adequately
developed concerning Scheffert’s work-related limitations and no further opinion
evidence was required.
         The next category Judge Roberts addressed involved arguments related to
Scheffert’s trigger factors and jobs in the national economy. Scheffert argues that one of
the jobs identified by the VE – photocopy operator – was inappropriate because it would
trigger her neurocardiogenic presyncope symptoms. Id. Judge Roberts concluded that
even if that job was inappropriate, she did not challenge the other two jobs the VE
identified that were available in significant numbers in the national economy. Id. at 23.
         Finally, Judge Roberts addressed Scheffert’s arguments related to the Polaski
factors. See Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). He concluded
the ALJ properly acknowledged and considered the duration, frequency and intensity of
Scheffert’s episodes as well as the dosage and effectiveness of medication when he noted
the highs and lows of Scheffert’s presyncope symptoms, improvement with treatment and
                                            9
the fact that no actual syncope had been documented. Id. at 25. He found the ALJ also
considered precipitating and aggravating factors by limiting Scheffert’s RFC to no
exposure to extreme heat or humidity, light exertional work, no operation of a motor
vehicle and “simple, routine tasks with only occasional contact with supervisors,
coworkers and the public.” Id. He found no error with respect to the ALJ’s analysis of
the Polaski factors.     Judge Roberts concluded the ALJ’s RFC and credibility
determinations were supported by substantial evidence. See id. (summarizing record
evidence).
       Turning to Scheffert’s argument regarding the weight assigned to the opinion of
her counselor, Laura Hoffman, LMHC, Judge Roberts noted that Hoffman completed a
Mental Medical Source Statement on August 16, 2017. Hoffman stated she began treating
Scheffert in fall 2015 and continued treating her through the date of her statement. She
indicated Scheffert had mild to moderate mental impairment due to stress, anxiety,
feelings of embarrassment and a realistic fear of fainting. Id. (citing AR 833). She stated
Scheffert’s prognosis was “fair due to moderate to severe limitations in physical activity
and heat intolerance to not trigger vasovagal episode.” Id. (quoting AR 833).
       Hoffman stated Scheffert was “unable to work” and identified several signs and
symptoms. Id. at 27 (citing AR 835-36). She rated most of Scheffert’s work-related
mental abilities and aptitudes as either “unlimited,” “good” or “limited but satisfactory.”
Id. The only ones she identified as seriously impaired were the ability to maintain regular
attendance and be punctual within customary, usually strict tolerances and to deal with
normal work stress. Id. (citing AR 837-38). She opined that Scheffert would be unable
to meet competitive standards in the areas of: making work-related decisions, completing
a normal workday and workweek without interruptions from psychologically-based
symptoms, performing at a consistent pace without an unreasonable number and length
of rest periods and accepting instructions and responding appropriately to criticism from
supervisors.   Id. (citing AR 838).     She found marked restrictions in daily living;
understanding, remembering or applying information; and in concentrating, persisting or
                                            10
maintaining pace. Id. at 28 (citing AR 839). She opined that Scheffert would miss more
than four days of work a month and would be off-task 25 percent of each work day. Id.
(citing AR 838). The ALJ gave her opinion little weight because he found it was “not
consistent with Ms. Hoffman’s treatment notes and the medical evidence of record.” Id.
(quoting AR 20).
      Judge Roberts began his analysis by noting that Hoffman is not considered an
acceptable medical source, but an “other source.” Nonetheless, her opinion may be
evaluated under the same factors relevant to treating sources listed under 20 C.F.R. §
404.1527. Id. Judge Roberts examined the record related to these factors to determine
if the weight assigned to Hoffman’s opinion was supported by the evidence. Under the
“length and frequency of treatment relationship” factor, he noted Hoffman has treated
Scheffert since 2015, reporting that she sees her every three to four weeks. Id. at 29-30.
However, he noted the record contains only five treatment notes and one discharge note.
Id. at 30 (citing AR 843-61). Indeed, the December 1, 2016, discharge note states that
Scheffert had not been seen since May 11, 2016. 3 Other records, however, indicate
                                                    2F




Scheffert saw Hoffman beginning in February 17, 2016, with additional appointments in
January, April, July and August 2017. Judge Roberts concluded this factor weighed in
favor of giving Hoffman’s opinion more than little weight.
      With regard to supportability, Judge Roberts noted that many of Hoffman’s
opinions were unsupported by her treatment notes. See id. at 31-34. He concluded this
factor weighed against giving Hoffman’s opinion more than little weight. With regard to
consistency, Judge Roberts noted the ALJ specifically referenced Scheffert’s minimal
mental health treatment, gaps in her treatment history and discrepancies in the
information Scheffert reported to her treatment providers. Id. at 34 (citing AR 19).



3
  It appears these notes may have been related to another provider. Compare AR 842-56
(identifying records from Hillcrest Mental Health Center) with AR 857-60 (identifying
Hoffman’s records from Crossroads).

                                           11
Judge Roberts observed there were inconsistencies concerning the frequency that
Hoffman saw Scheffert and statements in the treatment records (both Hoffman’s and
others’) that were inconsistent with the limitations Hoffman had identified. Id. at 35
(citing AR 630, 637, 639, 648). Judge Roberts also examined inconsistencies between
Hoffman’s opinion and Scheffert’s testimony and the treatment she was receiving from
other providers. Id. at 36-37. He concluded the consistency factor did not weigh in
favor of giving Hoffman’s opinion more than little weight. Id. at 38. With regard to
specialization, he noted that Hoffman is a licensed mental health counselor, but the record
contains no information about her training or level of education. He concluded this factor
weighed only slightly in favor of giving her opinion more than little weight. Id.
      Judge Roberts concluded the weight assigned to Hoffman’s opinion is supported
by substantial evidence in the record as a whole. Id. While Scheffert is concerned about
fainting in public, she testified she knows when her episodes are coming, her cardiology
team has determined her symptoms are adequately controlled and Scheffert did not begin
taking medication for her mental health until January 13, 2016, and did not seek
counseling until February 17, 2016. She continues to receive conservative treatment and
sees her counselor intermittently. Judge Roberts recommends the ALJ’s decision be
affirmed on this point.
      Judge Roberts then addressed Scheffert’s third argument, based on Lucia v. Sec.
and Exch. Comm’n, 138 S. Ct. 2049 (2018), related to whether the ALJ was properly
appointed under the Appointments Clause of the Constitution. He noted that this court
has ruled in favor of the Commissioner on similar claims on several occasions. Id. at 41
(citing cases). He rejected Scheffert’s argument that it would have been futile to raise
the issue during the administrative process, noting that she could have raised it and
preserved it for appeal. Judge Roberts recommends that I affirm the ALJ’s decision.




                                            12
                               IV.      DISCUSSION
       Scheffert makes the following objections to the R&R:
          • The ALJ failed to fully and fairly develop the record as to Scheffert’s
            physical limitations and did not provide good reasons for discounting
            her credibility

          • The ALJ did not provide sufficient reasons for the weight assigned
            to the other medical source’s treating opinions

          • The ALJ was an inferior officer not appointed in a constitutional
            manner, which requires the ALJ’s decision be vacated and
            Scheffert’s claim remanded to be decided by a new ALJ who was
            properly appointed

Doc. No. 18.


A.     Development of the Record and Credibility Determination
       Scheffert disagrees that inconsistencies in the record were a good reason to
discredit her subjective allegations.    She admits that her medication improved her
symptoms but notes that she still experienced occasional symptoms. Id. at 2. She
contends that any inconsistencies between her function report and hearing testimony
regarding her triggers of watching TV and using computers are explained by the time it
took for her and her providers to identify her triggers. She notes that a substantial amount
of time passed between the date she completed the function report (in which she stated
she watched TV on a daily basis) and the date of the hearing (in which she stated TV and
computer lights are a trigger). Id. (citing AR 194, 200 (function report is dated August
11, 2015) and AR 27 (hearing was held on September 7, 2017)). She contends the ALJ
did not properly account for her triggering factors in the RFC determination and did not
provide good reasons for rejecting her reports of triggering factors. Id. at 4. She argues
the photocopy machine operator job did not account for her triggers and that an
appropriate consideration of her triggers would change the hypothetical question to the


                                            13
VE and therefore, all of the possible jobs she could perform, not just the photocopy
machine operator job. Id. She contends that any inconsistencies relied upon by the ALJ
are not substantially inconsistent with her claim.
         Scheffert also argues her previous substantial gainful activity was not a good
reason to discredit her subjective allegations. The ALJ observed that Scheffert had made
substantial gainful activity level earnings from 2000 through 2011. AR 19. He stated
“[h]er work history raises some questions as to whether the current unemployment is
truly the result of medical problems, as she reportedly experienced the presyncopal
episodes for several years while working.” Id. Scheffert explains that she reported her
symptoms began (or returned or worsened) in October 2014. Id. at 3 (citing AR 37-38,
300-01). She states: “The consultation note indicating symptoms began 3 to 4 years ago
and were occurring currently 4-5 times per week is not inconsistent with Ms. Scheffert’s
reports, and not inconsistent with her engaging in substantial gainful activity 3 to 4 years
before May of 2015.” Id. (citing AR 338). 4 She contends that if the ALJ wished to
                                                3F




explore the frequency of symptoms and their impact on her ability to perform substantial
gainful activity before the relevant period, the ALJ should have done so “before leaping
to unsupported conclusions.” Id.
         “The credibility of a claimant’s subjective testimony is primarily for the ALJ to
decide, not the courts.” Pearsall v. Massanari, 274 F.3d 1211, 1218 (8th Cir. 2001).
Accordingly, the court must “defer to the ALJ’s determinations regarding the credibility
of testimony, so long as they are supported by good reasons and substantial evidence.”
Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005). An ALJ may discount a
claimant’s subjective complaints if there are inconsistencies in the record as a whole. Id.
In reviewing the ALJ’s credibility determination I must consider the evidence that both
supports and detracts from the ALJ’s decision. Perks v. Astrue, 687 F.3d 1086, 1091
(8th Cir. 2012) (citing Ellis v. Barnhart, 392 F.3d 988, 993 (8th Cir. 2005)). It is not

4
    The consultation note is dated May 26, 2015. AR 338.

                                              14
appropriate to reverse the ALJ’s decision simply because some evidence would support
a different conclusion. Perks, 687 F.3d at 1091. An ALJ is not required to discuss every
piece of evidence that was submitted and an ALJ’s failure to cite specific evidence does
not indicate that such evidence was not considered. Black v. Apfel, 143 F.3d 383, 386
(8th Cir. 1998).
       With regard to inconsistencies in Scheffert’s allegations, the ALJ stated:
       As noted above, there have been some discrepancies in information reported
       by the claimant to various treating sources when addressing symptom
       levels, effectiveness of treatment, and capabilities in functioning. While
       the inconsistent information provided by the claimant may not be the result
       of a conscious intention to mislead, nevertheless the inconsistencies suggest
       that the information provided by the claimant generally may not be entirely
       supportable by the record. Therefore, the claimant’s consistency with the
       evidence is eroded.

AR 19. In earlier parts of his opinion, the ALJ reasoned that some daily activities (such
as driving) were inconsistent with allegations of disabling symptoms. He also found
Scheffert’s medical treatment was inconsistent with her claims of disabling symptoms
because it was infrequent and had significant gaps. Id. He added it was difficult to
attribute severe limitations to Scheffert’s medical condition in light of the relatively weak
medical evidence. Id. at 18. He noted Scheffert denied any syncopal episodes and
indicated milder symptoms with treatment. Id. He found the exertional limitations she
claimed failed to correlate with her condition and objectively no hypotension was
documented. Id. He observed that no treating doctors recommended any physical
restrictions and the opinion evidence did not support her allegations of disabling
symptoms. Id. at 20. He also pointed out that Scheffert had been engaged in substantial
gainful activity while experiencing presyncopal episodes. Id. at 19.
       At the hearing, the ALJ noted that the medical reports indicated Scheffert had not
had any episodes for the past month. He’s asked her how often she has them now and to
explain why that might differ from the medical records. AR 42. Scheffert testified she
has episodes on a daily basis and that they occur two to four times a day. Id. She
                                             15
indicated that grocery shopping, mowing the lawn and going to public places can trigger
her symptoms as well as lights from computers TVs, stores and cars. Id. at 36, 43.
   With regard to her triggers, the record contains the following reports of triggers (or
lack thereof) to her medical providers:
   • December 4, 2014 – Scheffert reported there was no pattern to her episodes and
     that they occurred with varying activities at varying times of day and did not
     correlate with meals. AR 289.

   • January 13, 2016 – Scheffert reported to a nurse practitioner that heat, alcohol and
     moving from sitting to standing trigger her symptoms. AR 661.

   • January 26, 2016 – Scheffert reported to a different nurse practitioner that her
     symptoms occur “without pattern related to food or activity.” AR 610.

   • January 18, 2017 – Scheffert’s cardiologist noted: “Patient is here today reporting
     that her symptoms are less frequent and shorter in duration since starting her on
     fludrocortisone. Denies any major syncope or presyncopal episodes. She was
     able the last few months to recognize the triggering factors for her symptoms and
     tries to avoid them.” AR 592. He recommended she “[a]void triggering factors”
     at that time. Id. at 597.

Scheffert’s triggers are only supported by her subjective allegations. While I appreciate
that it took time to identify her triggers, the ALJ did not rely heavily on the inconsistency
between her TV-watching/using a computer and later identifying those activities as a
trigger to discredit her subjective allegations. As discussed above, the ALJ provided
multiple reasons why he found her subjective allegations were not fully credible.
       Scheffert argues one of those reasons – engaging in substantial gainful activity
while experiencing symptoms - is unsupported by the record. See AR 19. She contends
the record shows her episodes started in October 2014. See Doc. No. 18 at 3 (citing AR
37-38, 300-01). While that is consistent with Scheffert’s testimony at the hearing,
treatment notes suggest that she first experienced symptoms much earlier. For instance,
a treatment note from November 2014 indicates she had similar symptoms in the past and
was seen in cardiology and given a Holter monitor. See AR 300-01. A treatment note

                                             16
from December 2014, indicates she was evaluated by cardiology in the fall of 2013. Id.
at 282. Most notably, a treatment note dated May 26, 2015, states that Scheffert reported
experiencing near syncope events three to four years ago with four to five events per
week and that she had undergone previous work up for symptoms in 2012 and 2013. See
AR 339. See also AR 165 (showing substantial gainful earnings, including 2008 through
2012); AR 365 (showing Scheffert had electrocardiographic recordings performed in
2014, 2013, 2010 and 2009). 5     4F




         The records also suggest her symptoms have significantly decreased since then,
despite her testimony to the contrary. See AR 661 (treatment note dated January 13,
2016, noting that episodes had decreased to one to three times per week). The most
recent treatment note from her cardiologist is dated July 18, 2017. AR 589.       It states
she has “occasional symptoms, a little worse with the high heat and humidity, but has
not been presyncopal.”          Id.    He concluded her neurocardiogenic presyncope was
“[a]dequately controlled on current medical therapy,” made no changes to her
medications and agreed, upon Scheffert’s request, to see her again in six months or as
needed. Id. at 592. As noted above, I must consider the evidence that both supports and
detracts from the ALJ’s decision. Perks, 687 F.3d at 1091 (citing Ellis v. Barnhart, 392
F.3d 988, 993 (8th Cir. 2005)). It is not appropriate to reverse the ALJ’s decision simply
because some evidence would support a different conclusion. Perks, 687 F.3d at 1091.
         I find that ALJ provided good reasons for discrediting Scheffert’s subjective
allegations – including any allegations related to her purported triggers – and that he was
not required to develop this issue further. These reasons are supported by substantial
evidence in the record as a whole. Because I find the ALJ provided good reasons for
discrediting Scheffert’s subjective allegations, I also find that the ALJ did not err in
failing to include a limitation related to Scheffert’s alleged triggers in the RFC or
hypothetical question. As explained by Judge Roberts, the VE testified that none of the

5
    There are no treatment notes in the record prior to 2014.

                                                 17
jobs identified would involve computer work lasting for more than 30 minutes, which is
the hypothetical limit posed to the VE by Scheffert’s attorney. See AR 56. I also agree
with Judge Roberts that even if, for some reason, the photocopy machine operator job
was inappropriate, the other two jobs identified by the VE, and accepted by the ALJ,
constitute other work that is available in significant numbers in the national economy. In
sum, I find no error with regard to the development of the record or the ALJ’s credibility
determination. This objection is overruled.


B.    Weight Assigned to Hoffman’s Opinion
      Scheffert continues to rely on her principal brief as to this issue but adds that Judge
Roberts’ analysis of this issue attributes certain findings to the ALJ that the ALJ never
made. She contends she would not have challenged the weight assigned to Hoffman’s
opinion if the ALJ’s analysis had been as thorough as Judge Roberts’. Doc. No. 18 at
5. The Commissioner argues that Judge Roberts was merely pointing out evidence in the
record that supported the ALJ’s finding that Hoffman’s opinion was inconsistent with the
record as a whole. Doc. No. 21 at 6.
      The ALJ gave Hoffman’s opinion little weight, stating it was not consistent with
Hoffman’s treatment notes and the medical evidence of record. AR 20. Judge Roberts
summarized Hoffman’s opinion and noted she was considered an “other medical source,”
meaning her opinion was not entitled to controlling weight but could be evaluated under
the same factors applicable to opinions from acceptable medical sources. See Doc. No.
17 at 28 (citing 20 C.F.R. § 404.1527). He noted that an ALJ has more discretion in
evaluating other medical source evidence and is permitted to consider any inconsistencies
found within the record. Id. at 29 (citing Peterson v. Colvin, No. C14-4110-LTS, 2016
WL 1611480, at *6 (N.D. Iowa Apr. 21, 2016)). He then considered whether the opinion
was consistent with other evidence in the record utilizing the factors under 20 C.F.R. §
404.1527.


                                            18
       I agree with the Commissioner that Judge Roberts did not engage in post-hoc
rationalization of the ALJ’s decision to give Hoffman’s opinion little weight. See id. at
7. Judge Roberts considered the ALJ’s reasons for the weight he assigned to Hoffman’s
opinion and considered whether those reasons were supported by substantial evidence in
the record as a whole based on the factors under 20 C.F.R. § 404.1527. While Judge
Roberts found that some factors (length and frequency of treatment relationship and
specialization) weighed in favor of giving Hoffman’s opinion greater weight than the ALJ
assigned, this was simply another way of considering evidence that detracts from the
ALJ’s decision. When reviewing the opinion under the factors of supportability and
consistency (factors cited by the ALJ), he determined that the record supported the ALJ’s
decision to give her opinion little weight.
       Having conducted my own de novo review of the record, I agree that the ALJ’s
decision to give Hoffman’s opinion little weight is supported by substantial evidence in
the record as a whole.     Hoffman identified numerous, severe limitations related to
Scheffert’s mental health that are inconsistent with and unsupported by the record. The
record shows Scheffert received conservative treatment for her mental health symptoms
and the severity of impairments expressed in Hoffman’s opinion is not reflected in
Hoffman’s treatment notes. See AR 832-60. Indeed, a mental status exam performed
by another provider on February 17, 2016, identifies multiple categories such as attitude,
behavior, concentration, mood, thought content, thought process memory and judgment
as “within normal limits” and “good.” Otherwise, it indicated she had difficulty falling
asleep and her self-esteem and self-concept were “fair.” See AR 844-45. This differs
drastically from the disabling limitations identified by Hoffman in her opinion dated
August 16, 2017. AR 832-40. The treatment and progress notes 6 between the February
                                                                   5F




6
  The record indicates Scheffert was last seen for therapy in May 2016 by a therapist who no
longer worked at the agency and that Scheffert was being discharged as of December 2016



                                              19
2016 mental status exam and Hoffman’s August 2017 opinion do not indicate a significant
deterioration in Scheffert’s mental health that would explain this inconsistency. See AR
629-62; 843-60. Substantial evidence in the record supports the ALJ’s decision to give
Hoffman’s opinion little weight. This objection is overruled.


C.     Appointments Clause Challenge
       Scheffert relies on the same arguments made in her principal and reply briefs
regarding whether the ALJ was appointed in violation of the Appointments Clause of the
United States Constitution. She notes that the Eighth Circuit Court of Appeals recently
consolidated a second set of cases involving Appointments Clause challenges to ALJs
under the Social Security Administration and that these cases have been screened for oral
argument. Doc. No. 18 at 5. She notes these cases generally have a different posture
than earlier consolidated cases due to the emergency messages that were issued instructing
ALJs and administrative appeals judges on how to address Appointments Clause
challenges. See EM-18003 and EM-18003 REV. She also notes that one district court
in the Eighth Circuit has followed a recent decision by the Third Circuit Court of Appeals
that found agency issue exhaustion is not required for constitutional claims for social
security disability claimants seeking judicial review in federal district court. See S.P.J.
Wang v. Saul, 0:18-cv-03144-DTS (D. Minn. Feb. 28, 2020) (citing Cirko v. Comm’r of
Soc. Sec., 948 F.3d 148 (3d Cir. 2020)). She notes another district court in the Eighth
Circuit has stayed a case pending the Eighth Circuit’s decision on this issue. See Harwell
v. Saul, No. 4:18-cv-296-RGE-CFB (S.D. Iowa Mar. 2, 2020).
       This issue began with Lucia, in which the Supreme Court held that administrative
law judges of the Securities and Exchange Commission are “Officers of the United



because she had not scheduled a follow up appointment with another therapy provider. AR 847.
There are only four progress notes from Hoffman in the record dated January 11, 2017, through
August 24, 2017. AR 857-60.

                                             20
States” within the meaning of the Appointments Clause, meaning that the President, a
court of law or department head must appoint them. Lucia, 138 S. Ct. at 2049. Scheffert
argues that this holding, when combined with the lack of an Appeals Council exhaustion
requirement under Sims v. Apfel, 530 U.S. 103, 112 (2000) (“Claimants who exhaust
administrative remedies need not also exhaust issues in a request for review by the
Appeals Council in order to preserve judicial review of those issues.”), permits a claimant
to challenge the appointment of a Social Security ALJ for the first time during judicial
review. Doc. No. 13 at 10, 12-14. Scheffert argues that even if there was an exhaustion
requirement, the constitutional claims exception and the futility exception apply. Id. at
14-18. In the alternative, Scheffert asks for discretionary review of the Appointments
Clause challenge under Freytag v. Commissioner, 501 U.S. 868 (1991). Id. at 18-19.
       The Commissioner argues that the Eighth Circuit has already rejected the line of
reasoning used in Cirko. See Doc. No. 21 at 8. The Commissioner contends the
appropriate inquiry is not whether a particular adjudicator could have granted relief, but
whether the agency itself could have granted relief.        Id. at 9.    He contends the
Commissioner could have granted relief as demonstrated by the fact that the
Commissioner has appointed ALJs. Id. He argues Judge Roberts properly found that
Scheffert’s failure to raise her Appointments Clause challenge at any point in the
administrative process forfeited her claim. Id.
      Cirko is not binding on this court. Multiple district courts outside the Third Circuit
have declined to follow its holding. See Gagliardi v. Soc. Sec. Admin., Case No. 18-cv-
62106-BLOOM/Valle, 2020 WL 966595, at *4-6 (S.D. Fla. Feb. 28, 2020); Ramazetti
v. Comm’r of Soc. Sec., No. 8:19-cv-260-T-MAP, 2020 WL 428950 (M.D. Fla. Jan.
28, 2020); Streich v. Berryhill, No. 3:18-cv-01977 (RAR), 2020 WL 563373, at *2-3
(D. Conn. Feb. 5, 2020); Ricks v. Comm’r of Soc. Sec., No. 18-1097-RLB, 2020 WL
488285, at *3-4 (M.D. La. Jan. 30, 2020). Others have adopted it or reached similar
conclusions. See Suarez v. Saul, No. 3:19-cv-00173 (JAM), 2020 WL 913809 (D. Conn.
Feb. 26, 2020); Tommy A.D. v. Saul, Case No. 18-CV-536-FHM, 2020 WL 905213
                                            21
(N.D. Okla. Feb. 25, 2020); McCray v. Soc. Sec. Admin., No. CIV 19-0090 JB/GBW,
2020 WL 429232 (D.N.M. Jan. 28, 20202). Until the Eighth Circuit decides otherwise,
I stand by my previous decisions that “claimants have forfeited the Appointments Clause
issue by failing to raise it during administrative proceedings.” See, e.g., Gilbert v. Saul,
No. C18-2045-LTS, 2019 WL 4751552, at *19-20 (N.D. Iowa Sept. 30, 2019). I decline
to issue a stay in this case pending the Eighth Circuit’s decision in either set of
consolidated cases. This objection is overruled.


                                  V.       CONCLUSION
       For the reasons set forth herein:
       1.     Plaintiff’s objections (Doc. No. 18) to the Report and Recommendation
(Doc. No. 17) are overruled.
       2.     I accept the Report and Recommendation without modification. See 28
U.S.C. § 636(b)(1).
       3.     Pursuant to Judge Roberts’ recommendation:
              a.      The Commissioner’s disability determination is affirmed; and
              b.      Judgment shall enter against plaintiff and in favor of the
                      Commissioner.


       IT IS SO ORDERED.
       DATED this 30th day of March, 2020.




                                           __________________________
                                           Leonard T. Strand, Chief Judge




                                             22
